Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 April 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Publication WO 2015/126483 A2 to Kupiszewski in view of US Publication No. 2017/0044982 A1 to Duesler et al. and US Patent No. 6,886,629 B2 to Dietrich, hereafter Dietrich 629.  A copy of Kupiszewski was provided by applicant with the IDS of 21 August 2019.


    PNG
    media_image1.png
    714
    607
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    735
    607
    media_image2.png
    Greyscale

Kupiszewski teaches limitations from claim 19 in figs. 2 and 3, shown above, a heat exchanger, comprising:
a monolithic core body (40) having a first set of flow passages (52) and a first coefficient of thermal expansion (being constructed of a metal or alloy material as taught in ¶ 36); and 
a first manifold (51) unitarily formed with the monolithic core body (40, as taught in ¶ 40) in fluid communication with and defining a first fluid inlet for the first set of flow passages (as shown in fig. 3).
Regarding claims 19, Kupiszewski does not teach the material of the manifold being an alloy having 45-55% nickel or such a material providing a “coefficient of thermal expansion [which] is below 10 ppm/C at an operational temperature up to 400 ºC”.  Duesler teaches in ¶ 40 a heat exchanger having manifolds which “may be made of a high-performance nickel-chromium alloy” and gives as examples the trademarked alloys INCONEL and HAYNES 282.  The trademark INCONEL can refer to a number of nickel-based allies of particularly compositions.  As an example, examiner directs attention to INCONEL 617, a technical data sheet for which is presented by examiner in the High Temp Metals NPL reference.  This document teaches the various elements used in INCONEL 617 with maximum and minimum values, with nickel providing the remainder.  Given the maximums of all other elements, the minimum content of nickel is 44.214%.  Similarly, the NPL of Elgiloy demonstrates the composition known in the art for the alloy HAYNES 282, including ranges of elements with nickel as the remainder.  Given the maximum amounts of all other constituents, the minimum nickel in HAYNES 282 is 53.36%.  Further, Dietrich 629 teaches in col. 2, lines 41-49 a heat exchanger having manifolds (referred to as “headers” in Dietrich 629) fitted to the core and made of steel, with examples of Cr-Ni steel, low-temperature steel, and C-steel.  Taking the specific example of Cr-Ni steel, the Reade: Nickel-Chromium Alloys (NiCr) reference teaches such alloys of Nickel Chromium Steel to have Coefficients of Thermal Expansion ranging from 9-16 10-6/K.  with the low end of this range falling within the claimed range below 10 ppm/ºC.  
One of ordinary skill in the art would have recognized the precise proportion of nickel in the alloy to modify the thermal and mechanical properties of the resulting metal, including providing desired levels of thermal expansion, and would thus understand this proportion to be a result effective variable.  It has been held that determining an optimum or workable value for a result effective variable is a matter of routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 and MPEP 2144.05 II. Obviousness of Range.  As such, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Kupiszewski with the selection of a material such as those taught by Duesler in order to achieve the desired material properties because ¶ 40 of Duesler teaches such materials to be suitable to withstand applications involving high gas temperatures.
It is noted that the teachings of High Temp Metals, Elgiloy, and Reade: Nickel-Chromium Alloys (NiCr) are presented to show what is understood by one of ordinary skill in the art by the terms of art used by Duesler and are not themselves relied upon as references in the instant rejection.
Further regarding claims 19 and also regarding claim 20, Kupiszewski does not teach the manifold having a coefficient of thermal expansion that is different than that of the monolithic core as taught in claim 19, or specifically less than that of the monolithic core as taught in claim 20.  Kupiszewski teaches the core of his invention to be formed of “cast aluminum bronze” which has a Coefficient of Thermal Expansion of 16.2 10-6 m/(m C) as per The Engineering ToolBox: Thermal Expansion of Metals.  Dietrich 629 teaches in col. 2, lines 41-49 a heat exchanger having a core made of aluminum plates (having a CTE of 23.6 10-6 m/(m C) per The Engineering ToolBox: Thermal Expansion of Metals reference) and having manifolds (referred to as “headers” in Dietrich 629) fitted to the core and made of steel, with examples of Cr-Ni steel, low-temperature steel, and C-steel.  Taking the specific example of Cr-Ni steel, Reade: Nickel-Chromium Alloys (NiCr) reference teaches such alloys of Nickel Chromium Steel to have Coefficients of Thermal Expansion ranging from 9-16 10-6/K.  Reade: Nickel-Chromium Alloys (NiCr).  It is noted that Units of m/(m C) and /K are equivalent as the units of meters in the first cancel and the 1 ºC equals 1 Kelvin as a temperature difference.  Thus, whether the core material of cast aluminum bronze taught by Kupiszewski (CTE 16.2) or of aluminum taught by Dietrich 629 (23.6) is used in the combined system, the range of CTE for Cr-Ni steel (8-16) is different as taught in claim 19 and less as taught in claim 21.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Kupiszewski with the steel manifolds/headers of Dietrich 629 because low-strength materials like aluminum or even higher-strength aluminum alloys have a strength lower than that of steel and can thus limit the sizes of parts and thus the performance of the heat exchanger as taught in col. 1, lines 29-41 and col. 2, lines 41-49.
The Engineering ToolBox: Thermal Expansion of Metals and Reade: Nickel-Chromium Alloys (NiCr) are provided as non-patent literature to demonstrate the known properties of materials discussed by Kupiszewski and Dietrich 629 and are not relied upon in this rejection as prior art.  It is noted that an updated version of this document is provided with this action as the version made of record with the Non-Final Rejection of 31 March 2020 included only units of 10-6 in/(in F) which were erroneously quoted in that action as 10-6 m/(m C).)

Kupiszewski teaches limitations from claim 21 in fig. 2, shown above, the heat exchanger of claim 19 further comprising a skin surrounding the monolithic core body (40, as taught in ¶ 36, the tubes 52 are a separate material “formed integrally” with the core 40) and the first set of flow passages (the tubes 52) having a coefficient of thermal expansion that is less than the coefficient of thermal expansion of the monolithic core body (these tubes are taught to have a more thermally resistant material than the core itself and the example materials listed such as INCONEL alloy have a lower CTE than the materials taught for the body itself, e.g. cast aluminum bronze of the core with a CTE of 16.2 10-6 m/(m C) compared to INCONEL alloy at 11.5  10-6 m/(m C) as per The Engineering ToolBox: Thermal Expansion of Metals.  It is further noted that even if the aluminum material of Dietrich were substituted in place of the aluminum bronze of Kupiszewski, the CTE of 23.6 is also greater than the 11.5 CTE of INCONEL.) 

Regarding claim 26, Kupiszewski does not teach the material of the manifold being an alloy having 50-55% nickel and a “coefficient of thermal expansion [which] is below 13 ppm/C at an operational temperature up to 500 ºC”.  Duesler teaches in ¶ 40 a heat exchanger having manifolds which “may be made of a high-performance nickel-chromium alloy” and gives as examples the trademarked alloys INCONEL and HAYNES 282.  The trademark INCONEL can refer to a number of nickel-based allies of particularly compositions.  As an example, examiner directs attention to INCONEL 617, a technical data sheet for which is presented by examiner in the High Temp Metals NPL reference.  This document teaches the various elements used in INCONEL 617 with maximum and minimum values, with nickel providing the remainder.  Given the maximums of all other elements, the minimum content of nickel is 44.214%.  Similarly, the NPL of Elgiloy demonstrates the composition known in the art for the alloy HAYNES 282, including ranges of elements with nickel as the remainder.  Given the maximum amounts of all other constituents, the minimum nickel in HAYNES 282 is 53.36%.  Further, Dietrich 629 teaches in col. 2, lines 41-49 a heat exchanger having manifolds (referred to as “headers” in Dietrich 629) fitted to the core and made of steel, with examples of Cr-Ni steel, low-temperature steel, and C-steel.  Taking the specific example of Cr-Ni steel, the Reade: Nickel-Chromium Alloys (NiCr) reference teaches such alloys of Nickel Chromium Steel to have Coefficients of Thermal Expansion ranging from 9-16 10-6/K.  with the low end of this range falling within the claimed range below 10 ppm/ºC.  
One of ordinary skill in the art would have recognized the precise proportion of nickel in the alloy to modify the thermal and mechanical properties of the resulting metal, including providing desired levels of thermal expansion, and would thus understand this proportion to be a result effective variable.  It has been held that determining an optimum or workable value for a result effective variable is a matter of routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 and MPEP 2144.05 II. Obviousness of Range.  As such, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Kupiszewski with the selection of a material such as those taught by Duesler in order to achieve the desired material properties because ¶ 40 of Duesler teaches such materials to be suitable to withstand applications involving high gas temperatures.
It is noted that the teachings of High Temp Metals, Elgiloy, and Reade: Nickel-Chromium Alloys (NiCr) are presented to show what is understood by one of ordinary skill in the art by the terms of art used by Duesler and are not themselves relied upon as references in the instant rejection.


Claim 1-3, 5, 9-15, 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kupiszewski in view of Dietrich 629, Duesler and European Publication EP 3,410,054 to Caimano et al., a copy of which was provided by applicant with the IDS of 21 August 2019.

Kupiszewski teaches limitations from claim 1 in figs. 2 and 3, shown above, a method of forming a heat exchanger (42), the method comprising: 
forming a monolithic core (40) having a first set of flow passages (52); and 
manufacturing onto the monolithic core a first manifold (51), where the first manifold defines a first fluid inlet that is in fluid communication with the first set of flow passages (as shown in fig. 3. 
Kupiszewski does not teach the manifold having a coefficient of thermal expansion that is less than that of the monolithic core as taught in claim 1.  Kupiszewski teaches the core of his invention to be formed of “cast aluminum bronze” which has a Coefficient of Thermal Expansion of 16.2 10-6 m/(m C) as per The Engineering ToolBox: Thermal Expansion of Metals.  Dietrich 629 teaches in col. 2, lines 41-49 a heat exchanger having a core made of aluminum plates (having a CTE of 23.6 10-6 m/(m C) per The Engineering ToolBox: Thermal Expansion of Metals reference) and having manifolds (referred to as “headers” in Dietrich 629) fitted to the core and made of steel, with examples of Cr-Ni steel, low-temperature steel, and C-steel.  Taking the specific example of Cr-Ni steel, Reade: Nickel-Chromium Alloys (NiCr) reference teaches such alloys of Nickel Chromium Steel to have Coefficients of Thermal Expansion ranging from 9-16 10-6/K.  Reade: Nickel-Chromium Alloys (NiCr).  It is noted that Units of m/(m C) and /K are equivalent as the units of meters in the first cancel and the 1 ºC equals 1 Kelvin as a temperature difference.  Thus, whether the core material of cast aluminum bronze taught by Kupiszewski (CTE 16.2) or of aluminum taught by Dietrich 629 (23.6) is used in the combined system, the range of CTE for Cr-Ni steel (8-16) is less as taught in claim 1.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Kupiszewski with the steel manifolds/headers of Dietrich 629 because low-strength materials like aluminum or even higher-strength aluminum alloys have a strength lower than that of steel and can thus limit the sizes of parts and thus the performance of the heat exchanger as taught in col. 1, lines 29-41 and col. 2, lines 41-49.
Regarding claims 1 and 25, Kupiszewski does not teach the material of the manifold being an alloy having 45-55% nickel or such a material providing a “coefficient of thermal expansion [which] is below 10 ppm/C at an operational temperature up to 400 ºC” as taught in claim 1, or having 50-55% nickel and a “coefficient of thermal expansion [which] is below 13 ppm/C at an operational temperature up to 500 ºC” as taught in claim 25.  Duesler teaches in ¶ 40 a heat exchanger having manifolds which “may be made of a high-performance nickel-chromium alloy” and gives as examples the trademarked alloys INCONEL and HAYNES 282.  The trademark INCONEL can refer to a number of nickel-based allies of particularly compositions.  As an example, examiner directs attention to INCONEL 617, a technical data sheet for which is presented by examiner in the High Temp Metals NPL reference.  This document teaches the various elements used in INCONEL 617 with maximum and minimum values, with nickel providing the remainder.  Given the maximums of all other elements, the minimum content of nickel is 44.214%.  Similarly, the NPL of Elgiloy demonstrates the composition known in the art for the alloy HAYNES 282, including ranges of elements with nickel as the remainder.  Given the maximum amounts of all other constituents, the minimum nickel in HAYNES 282 is 53.36%.  Further, Dietrich 629 teaches in col. 2, lines 41-49 a heat exchanger having manifolds (referred to as “headers” in Dietrich 629) fitted to the core and made of steel, with examples of Cr-Ni steel, low-temperature steel, and C-steel.  Taking the specific example of Cr-Ni steel, the Reade: Nickel-Chromium Alloys (NiCr) reference teaches such alloys of Nickel Chromium Steel to have Coefficients of Thermal Expansion ranging from 9-16 10-6/K.  with the low end of this range falling within the claimed range below 10 ppm/ºC.  
One of ordinary skill in the art would have recognized the precise proportion of nickel in the alloy to modify the thermal and mechanical properties of the resulting metal, including providing desired levels of thermal expansion, and would thus understand this proportion to be a result effective variable.  It has been held that determining an optimum or workable value for a result effective variable is a matter of routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 and MPEP 2144.05 II. Obviousness of Range.  As such, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Kupiszewski with the selection of a material such as those taught by Duesler in order to achieve the desired material properties because ¶ 40 of Duesler teaches such materials to be suitable to withstand applications involving high gas temperatures.
It is noted that the teachings of High Temp Metals, Elgiloy, and Reade: Nickel-Chromium Alloys (NiCr) are presented to show what is understood by one of ordinary skill in the art by the terms of art used by Duesler and are not themselves relied upon as references in the instant rejection.
Although Kupiszewski teaches in ¶¶ 7 and 9 that additive manufacturing is desirably used in the heat exchanger of his invention, Kupiszewski does not teach the manifolds being additively manufactured onto the monolithic core.  Caimano teaches in ¶ 52 in col. 13, a method of producing a heat exchanger in which manifolds may be integrally formed on a bank of tubes using additive manufacturing methods.  It would have been obvious to one of ordinary skill in the art at the time the invention was made employ the additive manufacturing process of Caimano in the heat exchanger manufacturing process of Kupiszewski in order to reduce the time and expense of manufacturing the manifolds compared to conventional methods as taught in Caimano’s ¶ 3.

Regarding the limitations of claim 2, refer to the above rejection of claim 1, particularly regarding the teachings of Caimano of the manifold being additively manufactured integrally with the main body (¶ 52).

Kupiszewski teaches limitations from claim 3, the method of claim 1 wherein the monolithic core is made of a first material (as described in ¶ 36) and the first manifold is made of a second material different from the first material (as described in ¶ 40). 

Regarding claim 5, Kupiszewski teaches the core of his inventor being “cast aluminum bronze” (¶ 36) but does not specifically teach it being made from aluminum.  Dietrich 629 teaches in col. 1, lines 20-23 and 29-31 that elements of a heat exchanger that do not require high structural strength may be made from aluminum.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Kupiszewski with the aluminum heat exchanging core of Dietrich 629 as aluminum is well known in the art to be a common, inexpensive material with low weight and good corrosion resistance and heat exchanging performance.

Kupiszewski teaches limitations from claim 9 in fig. 2, shown above, the method of claim 1 wherein forming the monolithic core (40) further includes a second set of flow passages (54) fluidly separate from the first set of flow passages (52) (as shown in fig. 2 and taught in ¶ 36.) 

Kupiszewski teaches limitations from claim 10 in figs. 2 and 3, shown above, the method of claim 9, further comprising manufacturing onto the monolithic core (40) a second manifold (another of the manifolds 51), where the second manifold defines a second fluid inlet that is in fluid communication with the second set of flow passages (54) and where the second manifold has a coefficient of thermal expansion less than the coefficient of thermal expansion of the monolithic core (the composite materials taught for the manifold in ¶ 40 have lower CTE than the metals and alloys taught for the core in ¶ 36). 
Although Kupiszewski teaches in ¶ 7 and 9 that additive manufacturing is desirably used in the heat exchanger of his invention, Kupiszewski does not teach the manifolds being additively manufactured onto the monolithic core.  Caimano teaches in ¶ 52 in col. 13, a method of producing a heat exchanger in which manifolds may be integrally formed on a bank of tubes using additive manufacturing methods.  It would have been obvious to one of ordinary skill in the art at the time the invention was made employ the additive manufacturing process of Caimano in the heat exchanger manufacturing process of Kupiszewski in order to reduce the time and expense of manufacturing the manifolds compared to conventional methods as taught in Caimano’s ¶ 3.

Regarding claim 11, Kupiszewski does not teach the two manifolds having different coefficients of thermal expansion.  One of ordinary skill in the art at the time the application was effectively filed would have found these two coefficients to thermal expansion to be result effective variables as each contributes to the thermal stresses the respective manifold will experience in operation and thus to the reliability and lifespan of the components.  Further, it will be recognized that they require separate optimization and likely separate optimal values as each is likely to handle fluids at a different range of temperatures and thus the lower CTE and potentially higher material cost of a manifold handling higher temperature fluid will not be required of one handling lower temperature fluid.  It has been held that determining an optimum or workable value for a result effective variable is a matter of routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 and MPEP 2144.05 II. Obviousness of Ranges.

 Kupiszewski teaches limitations from claim 12 in fig. 2, shown above, the heat exchanger of claim 19 further comprising a skin surrounding at least a portion of the monolithic core body (40, as taught in ¶ 36, the tubes 52 are a separate material “formed integrally” with the core 40)  having a coefficient of thermal expansion that is less than the coefficient of thermal expansion of the monolithic core body (these tubes are taught to have a more thermally resistant material than the core itself and the example materials listed such as INCONEL alloy have a lower CTE than the materials taught for the body itself, e.g. cast aluminum bronze of the core with a CTE of 16.2 10-6 m/(m C) compared to INCONEL alloy at 11.5  10-6 m/(m C) as per The Engineering ToolBox: Thermal Expansion of Metals.  It is further noted that even if the aluminum material of Dietrich were substituted in place of the aluminum bronze of Kupiszewski, the CTE of 23.6 is also greater than the 11.5 CTE of INCONEL.) 
Although Kupiszewski teaches in ¶¶ 7 and 9 that additive manufacturing is desirably used in the heat exchanger of his invention, Kupiszewski does not teach the tubes’ skins being additively manufactured onto the monolithic core.  Caimano teaches a heat exchanger including a plurality of heat exchanger tubes disposed within a housing (¶ 14, and 34) and teaches a method of manufacturing such a heat exchanger including the tubes thereof by means of additive manufacturing methods (¶ 37).  It would have been obvious to one of ordinary skill in the art at the time the invention was made employ the additive manufacturing process of Caimano in the heat exchanger manufacturing process of Kupiszewski in order to reduce the time and expense of manufacturing the heat exchanger compared to conventional methods as taught in Caimano’s ¶ 3.

Regarding the limitations of claim 13, refer to the above rejection of claim 22, noting that both INCONEL and HAYNES 282 are alloys containing both nickel and iron.

Regarding the limitations of claim 14, refer to the above rejection of claim 1 regarding the method of constructing a heat exchanger and claim 22 regarding the nickel alloy material of the manifold.

Regarding the limitations of claim 15, refer to the above rejection of claim 22, noting particularly the nickel content of INCONEL 617 which may be 44.214%, within the recited scope of 40%-50% of claim 15.

Regarding the limitations of claim 18, refer to the above rejection of claim 21 regarding the skin of a portion of the monolithic core.  It is further noted that a material taught by Kupiszewski is INCONEL alloy, regarding the composition and nickel content of which refer to the discussion of the above rejection of claim 22.  (Although this discussion was presented in the rejection of claim 22 regarding Duesler’s teachings of INCONEL alloy, they are equally applicable to Kupiszewski who also teaches such an alloy in the context of a coating in the passages of his invention.)

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kupiszewski, Dietrich 629, Duesler, and Caimano as applied to claim 1 above, and further in view of US Publication No 5,527,445 A to Palumbo et al.

Regarding claims 6 and 7, Kupiszewski teaches a heat exchanger having a core and a manifold attached to the core.  Caimano teaches such a manifold being formed by additive manufacturing.  Neither Kupiszewski nor Caimano teaches the additive manufacturing being performed by electroforming as taught in claim 6 or the electroforming including a direct or pulsed current power supply as taught in claim 7.  Palumbo teaches an electroforming operation for forming structure for a heat exchanger as taught in clam 6 and teaches in col. 3, lines 38-40 that the process uses a direct current power supply which is taught in the Abstract of his invention to be operated in a pulsed manner.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Kupiszewski with the electroforming methods of Palumbo as the method of Palumbo is taught in col 1, lines 13-16 to form structure (taught in Palumbo for the function of in situ repairs) suitable for high temperature and pressure heat exchange applications.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kupiszewski, Dietrich 629, Duesler, Caimano, and Palumbo as applied to claims 1, 6, are 7 above, and further in view of US Publication No. 2018/0045471 A1 to Dietrich, hereafter Dietrich 471.

Regarding claim 8, Kupiszewski teaches a heat exchanger having a core and a manifold attached to the core.  Kupiszewski does not teach the material of the core being made by direct metal laser sintering.  Dietrich 471 teaches in ¶ 44, that in the manufacture of heat exchanging surface elements for a heat exchanger, desirable manufacturing processes may include 3D printing and laser sintering manufacturing of aluminum material.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Kupiszewski with the laser sintering process of Dietrich 471 because elements produced by such a process are “particularly stable or robust with respect to environmental influences” as taught by Dietrich in ¶ 47. 

Claims 16 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kupiszewski, Dietrich 629, Duesler, Caimano, and as applied to claims 14 and 15 above, and further in view of Palumbo and Dietrich 471.

Regarding the limitations of claim 16, refer to the above rejection of claims 8 with regard to the electroforming of the manifold and of claim 6 with regard to the laser sintering of the core.

Regarding the limitations of claim 17, refer to the above rejection of claim 2.

Response to Arguments
Applicant's arguments filed 4 April 2022 have been fully considered but they are not persuasive.

Applicant argues in pp. 6-8 of the remarks regarding independent claim 1 and pp. 9-11 regarding independent claim 14 that the references cited in the rejection including Kupiszewski, Dietrich, and Duesler and the non-patent literature including Reade which are relied upon to demonstrate the known properties of metal alloys do not teach the specific alloy recited in the instant claims, including the use of 45-55% nickel or the thermal expansion coefficient of this alloy being below 10 ppm/C at an operation temperature up to 400º C.
In response, examiner agrees but asserts that the prior art cited shows these properties to be within or near the scope of what is known in the prior art for high temperature applications (and is taught for such applications by ¶ 40 of Duesler) so that the exact optimization of the alloy to provide the desired properties, particularly the coefficient of thermal expansion for the temperature range of operation, is a matter of routine experimentation and optimization that is within the skill of one of ordinary skill in the art at the time the application was filed.  As such, although the exact properties are not taught by the prior art of record, examiner finds the present invention to be obvious in view of these teachings as set forth above.
Should applicant believe that this optimization is beyond the scope of routine optimization, attention is directed to MPEP 2144.05 III. REBUTTAL OF PRIMA FACIE CASE OF OBVIOUSNESS for guidance in rebutting this finding, for example by showing the exact ranges claimed to be critical or that the parameters optimized would not be recognized as “result-effective”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        5 May 2022


/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763